Citation Nr: 0410180	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure in Vietnam.

2.  Entitlement to service connection for prostate cancer, claimed 
as secondary to herbicide exposure in Vietnam.

3.  Entitlement to service connection for hypertension, claimed as 
secondary to diabetes mellitus.

4.  Entitlement to service connection for poor circulation, 
claimed as secondary to diabetes mellitus.

5.  Whether reduction of the originally assigned 20 percent rating 
for a service-connected duodenal ulcer to the currently assigned 
level of 10 percent was proper.





REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1967 to December 
1970.  

This case comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh.

In October 2003, the veteran testified via video teleconference 
before the undersigned Veterans Law Judge (VLJ) of the Board.

Unfortunately, the Board cannot yet decide this appeal.  So the 
case is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.  



REMAND

The veteran alleges that his prostate cancer and diabetes mellitus 
should be service connected on a presumptive basis due to exposure 
to Agent Orange.  He is also claiming entitlement to service 
connection for hypertension and poor circulation as secondary to 
the diabetes mellitus.  He asserts that he was exposed to Agent 
Orange over the course of two days and three nights in Da Nang.  
He is not alleging any other in-country service in Vietnam.  
According to him, he was sent into Da Nang to secure spare parts 
for an aircraft.  1970 records pertaining to his ship, the 
Shangri-La, were obtained, but they do not refer to or otherwise 
mention such a mission.  Nonetheless, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) indicated in an 
April 2003 letter that further pertinent information might be 
contained in the veteran's official military personnel file (OMPF) 
from the National Personnel Records Center (NPRC).  So before the 
Board can render a decision in this appeal, the RO must obtain the 
veteran's OMPF from the NPRC.

During his October 2003 videoconference hearing, the veteran 
expressed dissatisfaction with a September 2001 VA medical 
examination report, which detailed current symptomatology 
associated with his duodenal ulcer.  He stated that his symptoms 
were far more sever than those detailed in the examination report.  
As such, another VA examination is needed to assess the current 
severity of this disability.  38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED to the RO for the following 
development and consideration:

1.  The RO must review the claims file to ensure compliance with 
the mandates of the VCAA.  In particular, the RO should ensure 
that the notification requirements and development procedures of 
VCAA are fully satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should obtain the veteran's OMPF from the NPRC.

3.  The veteran should be scheduled for another VA medical 
examination to determine the nature and severity of his service-
connected duodenal ulcer under the applicable rating criteria.  
And to facilitate making this determination, please have the 
evaluating physician review the pertinent medical and other 
evidence in the claims file.  The RO should inform the veteran 
that failure to report for the scheduled examinations might have 
adverse consequences in the adjudication of his claim.  38 C.F.R. 
§ 3.655 (2003).  

4.  Review the claims file to ensure that all of the above 
requested development has been completed, including sufficient 
information from the VA examination to rate the veteran's duodenal 
ulcer under the applicable rating criteria.  Take any corrective 
action that is necessary.  38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then readjudicate the claims in light of any additional 
evidence obtained.  If any benefit sought on appeal remains 
denied, send the veteran and his representative a supplemental 
statement of the case (SSOC) and give them time to respond.

Thereafter, the case should be returned to the Board, if 
indicated.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


